DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 01/06/2022 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below. 













Summary of Arguments:
Claim Interpretation - 35 U.S.C. 112(f):
	Regarding claims 1-7, the Applicant argues: 
Paragraphs [0040], [0043], [0055], [0056] support the definition of the control unit and/or communication unit being a hardware device or at least include hardware circuitry. [Remarks: Pgs. 7-8] 

Claim Rejections - 35 USC § 102
Regarding claims 1, 8, 15, the Applicant argues Iwano (US 2004/0042638 A1) does not disclose:
“… generate a road lane model including a lane delineation estimation, based on the lane pixels, and map information including roadway information corresponding to a location of the user vehicle …”. [Remarks: Pgs. 9-10]

Regarding claims 2-3, 5-7, 9-10, 12-14, 16-17, the Applicant argues:
Since the dependent claims depend from newly amended claims of 1, 8, and 15, the claims are allowable. [Remarks: Page 9]

Regarding claims 1-3, 5-10, 12-17, the Applicant argues:
The claims are allowable because not all limitations are shown in Iwano. [Remarks: Page 9]

Claim Rejections - 35 USC § 103
Regarding claims 4, 11, 18, the Applicant argues Iwano in view of Nogami et al., hereinafter referred to as Nogami (US 2011/0293145 A1):
Since the dependent claims depend from newly amended claims of 1, 8, and 15, the claims are allowable. [Remarks: Page 10]





Examiner’s Response:
Claim Interpretation - 35 U.S.C. 112(f):
	Regarding claims 1-7, the Examiner contends: 
The paragraphs relied upon by the Applicant’s arguments do not include a special definition for the communication unit and the control unit. These limitations recited upon in the claims can easily act as software executing functions of devices. Further, referring to Figure 3 of the Applicant’s specification include box-based drawings that do not have any details describing a hardware structure. For example, the drawings can represent programmatic modules or units. Even if figure 3 disclosed a hardware structure, the specification must have an explicit definition that suggests that the functional components or units being interpreted are only hardware. 


Claim Rejections - 35 USC § 102
Regarding claims 1, 8, 15, the Examiner contends:
Iwano discloses generate a road lane model (i.e., lane model) including a lane delineation estimation (i.e., quantified characteristic information), based on the lane pixels (i.e., lane marker pixels), and map information including roadway information (i.e., lane width – see Applicant’s spec., para. [0107]) corresponding to a location of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose generating a road lane model by creating the intensity profile based on the lane marker pixels of the overlooked image of fig. 4. The lane model includes quantified characteristic information [i.e., lane delineation estimation] on the lane width [map information including roadway information] or distance between lane markers 13, 13a which is used to determine if vehicle 3 is deviating from the lane [i.e., the roadway information or lane width corresponding to a location of the user vehicle].).

Regarding claims 2-3, 5-7, 9-10, 12-14, 16-17, the Examiner contends:
Please see the Examiner’s response for claims 1, 8, and 15 above.

Regarding claims 1-3, 5-10, 12-17
Please see the Examiner’s response for claims 1, 8, and 15 above.

Claim Rejections - 35 USC § 103
Regarding claims 4, 11, 18, the Examiner contends:
Please see the Examiner’s response for claims 1, 8, and 15 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: communication unit [claim 1], control unit [claims 1-7]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwano (US 2004/0042638 A1).

	As per claim 1, Iwano discloses a navigation system (Iwano: Abstract.) comprising: 
a communication unit (21) configured to communicate with a rear facing camera (2) of a user vehicle (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose the converting device 21 receiving images from camera 2 of vehicle 3.); and 
a control unit (24), coupled to the communication unit (21), configured to: 
generate a rear facing camera image (6, 7) representing a field of view (Fig. 3) of the rear facing camera (2) including a current roadway (4) on which the user vehicle (3) is traveling (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2 to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7.); 
generate a distortion adjustment rear facing image (Fig. 4) based on the rear facing camera image (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 into the image overlooked and then the converted overlooked image is displayed as shown in FIG. 4.); 
identify lane pixels (i.e., coordinate pixels specific to lane markings 13, 13a) based on correlation of image pixels (i.e., coordinate pixels in the X and Y directions) of the distortion adjustment rear facing image (Fig. 4) to lane markings (13, 13a) of the current roadway (Iwano: Fig. 4 & Paras. [0043]-[0045] disclose identifying lane pixels by using the coordinates of the lane markers 13, 13a based on correlation of coordinate pixels in the X and Y directions of the distortion adjustment rear facing image of Fig. 4 of the current roadway 4.); 
generate a road lane model (i.e., lane model) including a lane delineation estimation (i.e., quantified characteristic information), based on the lane pixels, and map information including roadway information (i.e., lane width – see Applicant’s spec., para. [0107]) corresponding to a location of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose generating a road lane model by creating the intensity profile based on the lane marker pixels of the overlooked image of fig. 4. The lane model includes quantified characteristic information [i.e., lane delineation estimation] on the lane width [map information including roadway information] or distance between lane markers 13, 13a which is used to determine if vehicle 3 is deviating from the lane [i.e., the roadway information or lane width corresponding to a location of the user vehicle].); and 
calculate a lane position for the user vehicle (3) according to the lane delineation estimation (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 according to the lane quantified characteristic information.).

As per claim 8, the claim recites analogous limitations to claim 1 above, and
is/are therefore rejected on the same premise.

As per claim 15, Iwano discloses a non-transitory computer readable medium including instructions executable by a control circuit for a navigation system (Iwano: Figs. 3, 8 & Paras. [0042], [0059], [0115] disclose a control circuit 20 can utilize a CPU executing instructions in a memory for a vehicle navigation system of vehicle 3.), the instructions comprising: 
generating a rear facing camera image (6, 7) representing a field of view (Fig. 3) of the rear facing camera (2) including a current roadway (4) on which the user vehicle (3) is traveling (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2 to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7.); 
generating a distortion adjustment rear facing image (Fig. 4) based on the rear facing camera image (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 into the image overlooked and then the converted overlooked image is displayed as shown in FIG. 4.); 
identifying lane pixels (i.e., coordinate pixels specific to lane markings 13, 13a) based on correlation of image pixels (i.e., coordinate pixels in the X and Y directions) of the distortion adjustment rear facing image (Fig. 4) to lane markings (13, 13a) of the current roadway (Iwano: Fig. 4 & Paras. [0043]-[0045] disclose identifying lane pixels by using the coordinates of the lane markers 13, 13a based on correlation of coordinate pixels in the X and Y directions of the distortion adjustment rear facing image of Fig. 4 of the current roadway 4.); 
generating a road lane model (i.e., lane model) including a lane delineation estimation (i.e., quantified characteristic information), based on the lane pixels and map information including roadway information (i.e., lane width – see Applicant’s spec., para. [0107]) corresponding to a location of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose generating a road lane model by creating the intensity profile based on the lane marker pixels of the overlooked image of fig. 4. The lane model includes quantified characteristic information [i.e., lane delineation estimation] on the lane width [map information including roadway information] or distance between lane markers 13, 13a which is used to determine if vehicle 3 is deviating from the lane [i.e., the roadway information or lane width corresponding to a location of the user vehicle].); and 
calculating a lane position for the user vehicle (3) according to the lane delineation estimation (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 according to the lane quantified characteristic information.).  

	As per claim 2, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the distortion adjustment rear facing image based on a distortion correction process (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 to generate the distortion adjustment rear facing image of FIG. 4 by a distortion correction process.).  

	As per claim 3, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to update the distortion adjustment rear facing image based on application of filters, performing of transformations, or a combination thereof on the distortion adjustment rear facing image (Iwano: Para. [0072], [0082] disclose the overlooked view image can be updated by microcomputer 24 by using a high pass filter and/or further compressing the image to generate a new overlooked distortion adjustment rear facing image.).  


	As per claim 5, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate navigation guidance based on the road lane model, the lane position of the user vehicle, or a combination thereof (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 generates a lane position of vehicle 3.).  

	As per claim 6, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the rear facing camera image based on conversion from a rear facing camera feed (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2’s video feed to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7. In order to display the image shown in figure 3, the image must be initially based on conversion to be properly formatted for the display.).
	
	As per claim 7, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the road lane model during operation of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose microcomputer 24 generating the road lane model during operation of vehicle 3.).  
 
As per claims 9, 16, the claims recite analogous limitations to claim 2 above, and
is/are therefore rejected on the same premise.  

As per claims 10, 17, the claims recite analogous limitations to claim 3 above, and
is/are therefore rejected on the same premise.  

As per claims 12, 19 the claims recite analogous limitations to claim 5 above, and
is/are therefore rejected on the same premise.  

As per claims 13, 20 the claims recite analogous limitations to claim 6 above, and
is/are therefore rejected on the same premise.  

As per claim 14, the claims recite analogous limitations to claim 7 above, and
is/are therefore rejected on the same premise.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano in view of Nogami et al., hereinafter referred to as Nogami (US 2011/0293145 A1). 

	As per claim 4, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to identify (Iwano: Paras. [0043], [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 [i.e., identifies vehicle] based on the distortion adjustment rear facing image.).
	However Iwano does not explicitly disclose “… identify a representation of a proximately located vehicle relative to the user vehicle …”.
	Further, Nogami is in the same field of endeavor and teaches identify a representation of a proximately located vehicle relative to the user vehicle (Nogami: Fig. 7 & Para. [0103] disclose identifying a representation of a proximately located vehicle 114 relative to the user vehicle 111.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Iwano and Nogami before him or her, to modify the navigation apparatus of Iwano to include the identify representation of vehicle relative to user vehicle feature as described in Nogami. The motivation for doing so would have been to improve lane change navigation by providing an intuitive display that enables drivers to learn about various distances in relationship to other objects.

As per claims 11, 18 the claims recite analogous limitations to claim 4 above, and
is/are therefore rejected on the same premise.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-15-2022